DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a frame for an energy transducer device for generating electrical current as recited by independent claim 1, comprising:
a first pressure receiver unit; 
a first arm and a second arm, each arm having a respective first end and a respective second end, the first end of the first arm being joined to a first lateral side of the first pressure receiver unit and the first end of the second arm being joined to a second lateral side of the first pressure receiver unit; 
a first attachment unit joined to the second end of the first arm; 
a second attachment unit joined to the second end of the second arm; 
wherein the first pressure receiver unit, the first arm, the second arm, the first attachment unit, and the second attachment unit form a single monolithic frame; 
wherein the frame is configured to hold a current generating element having a first edge and a second edge, the first attachment unit being configured to be joined to the first edge and the second attachment unit being configured to be joined to the second edge, the current generating element comprising at least one of: 
a piezoelectric element, configured to change an electric polarization thereof when a mechanical strain thereof is changed, a change in the corresponding electric field being transformable into electrical current in a closed circuit; and 
a piezomagnetic element, configured to change magnetic polarization thereof when a mechanical strain thereof is changed, a change in the corresponding magnetic field being transformable into electrical current via an inductance coil; 
such that: an external force applied at the first pressure receiver unit causes the first pressure receiver unit to move toward or away from the current generating element, thereby causing the first arm and the second arm to rotate in opposite directions with respect to the first pressure receiver unit and in opposite directions with respect to the first attachment unit and second attachment unit, respectively, thus applying first forces in different directions to the respective attachment units, causing the respective attachment units to apply second forces in different directions to the respective edges of the current generating element, thereby changing the mechanical strain of the current generating element.

With respect to claim 16 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious an energy transducer device for generating electrical current as recited by independent claim 16, comprising:
a first pressure receiver unit; 
a first arm and a second arm, each arm having a respective first end and a respective second end, the first end of the first arm being joined to a first lateral side of the first pressure receiver unit and the first end of the second arm being joined to a second lateral side of the first pressure receiver unit; 
a first attachment unit joined to the second end of the first arm; 
a second attachment unit joined to the second end of the second arm; 
a current generating element having a first edge and a second edge, the first edge being joined to the first attachment unit and the second edge being joined to the second attachment unit, the current generating element comprising one of: 
a piezoelectric element, configured to change an electric polarization thereof when a mechanical strain thereof is changed, a change in the corresponding electric field being transformed into electrical current in a closed circuit; and 
a piezomagnetic element, configured to change a magnetic polarization thereof when a mechanical strain thereof is changed, a change in the corresponding magnetic field being transformable into electrical current via an inductance coil; 
a second pressure receiver unit; 
a third arm and a fourth arm, each having a respective third end and a respective fourth end, the third end of the third arm being joined to a first lateral side of the second pressure receiver unit and the third end of the fourth arm being joined to a second lateral side of the second pressure receiver unit, the fourth end of the third arm being joined to the first attachment unit, and the fourth end of the fourth arm being joined to the second attachment unit; 
wherein: a first external force applied at the first pressure receiver unit causes the first pressure receiver unit to move toward or away from the current generating element, thereby causing the first arm and the second arm to rotate in opposite directions with respect to the first pressure receiver unit and in opposite directions with respect to the first attachment unit and second attachment unit, respectively, thus applying first forces in different directions to the respective attachment units, causing the respective attachment units to apply second forces in different directions to the respective edges of the current generating element, thereby changing the mechanical strain of the current generating element; 
a second external force applied at the second pressure receiver unit causes the second pressure receiver unit to move toward or away from the current generating element, thereby causing the third arm and the fourth arm to rotate in opposite directions with respect to the second pressure receiver unit and in opposite directions with respect to the first attachment unit and second attachment unit, respectively, the third and fourth arms thus applying third forces in different directions to the respective attachment units, causing the respective attachment units to apply fourth forces in different directions to the respective edges of the current generating element, thereby changing the mechanical strain of the current generating element; 
the first pressure receiver unit, the first arm, the second arm, the second pressure receiver unit, the third arm, the fourth arm, the first attachment unit, and the second attachment unit form a single monolithic frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu (US 2012/0119620), Morris (US 2011/0156533), Xu (US 2010/0096949), Clingman (US 2008/0100178) discloses an energy transducer for generating electrical current comprising a piezoelectric element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./Primary Examiner, Art Unit 2832